


EXHIBIT 10.2


233 Wilshire Blvd
Suite 800
Santa Monica, CA 90292
Tel 310.400.8800
[clearlakecapitallogo.jpg]


Summary of Terms and Conditions - Platinum Energy Solutions


This Summary of Terms and Conditions dated March 15, 2012 constitutes a binding
commitment by Clearlake Capital Group (“CCG”) and L. Charles Moncla, Jr. to
consummate the investment described herein, subject only to negotiation and
execution of definitive documentation reasonably acceptable to all parties and
their respective counsel. This Summary of Terms and Conditions supersedes any
proposed summary of terms or conditions regarding the subject matter hereof and
dated prior to the date hereof. The terms contained herein and the existence of
this document are confidential and, except as required by the rules and
regulations of the Securities and Exchange Commission, shall not be disclosed to
any third parties without our express consent.


Transaction:
$13.5 million, initially, of capital in the form of common stock of Platinum
Energy Solutions, Inc. (the “Company”), which will be immediately exchangeable
into convertible preferred stock (the “Shares”) of the Company, upon such
convertible preferred stock being authorized by the Company's stockholders in a
validly called stockholders meeting, as reflected in an amended and restated
articles of incorporation for the Company in a form and substance reasonably
satisfactory to CCG (the “Offering”). With the consent of the Requisite
Investors (as defined below), the Company will have the right to increase the
Offering by an additional $25 million on the same terms to finance scheduled
capital expenditures.



Offering:
In accordance with Section 3 of the Company's Stockholders Agreement, dated
March 3, 2011, as amended (the “Stockholders Agreement”), the Company will offer
the Shares on a pro rata basis to the Investors (as defined therein).
Thereafter, the requisite Investors (CCG (or its affiliate) and L. Charles
Moncla, Jr. (or his affiliate)) and hereafter, “Requisite Investors” and also,
the “Backstop Providers”) will waive the balance of the provisions of Section 3
of the Stockholders Agreement, including time periods, such that all
unsubscribed Shares will be offered to all remaining stockholders (including
warrant holders) in proportion to the shares of common stock or common stock
equivalents held by such stockholders. Thereafter, the Company will offer any
Shares remaining to be offered in the Offering to non-stockholders and/or
officers and directors as approved in all instances by the Requisite Investors.
Finally, if the Offering has not been fully subscribed, the Backstop Providers
shall purchase any Shares remaining in the Offering in proportion to their
proportional ownership of common equity of the Company prior to the Offering.



Closings:
The terms of the Offering will allow the Company to accept subscriptions under
the Offering on a continuous basis until the full amount of the Offering has
been subscribed; provided, each offering period shall be open for the lesser of
(i) three business days following notice by the Company to the eligible
participants in the applicable offering period and (ii) the date by which the
Company has received written indications from all participants in the applicable
period of either their commitment to participate in the Offering or (except for
the Backstop Providers) their election not to participate in the Offering;
provided further, that the Company may schedule multiple closings during any
given offering period. The Company will reserve the right to extend any offering
periods.



Financing:
Initially, $13.5 million common stock immediately exchangeable into convertible
preferred stock.







--------------------------------------------------------------------------------




Conversion Price:
$5.00 per share.



Dividend:
5% cumulative dividend rate; payable, at the option of the Company, in cash or
additional Shares (paid at the purchase price during the 18-month period
following the issuance of the Shares, and thereafter at the fair market value of
the Shares as determined by the Company's Board) on a quarterly basis, all
subject to the terms of the Company's Indenture. If the Company has not
completed an Initial Public Offering (as such term is defined in the Company's
Indenture) within 18 months of issuance of the Shares, the dividend rate will
increase to 10%.



Ranking:
1x liquidation preference, pari passu with existing Series A Preferred Stock of
the Company.



Conversion:
Holders of the Shares shall have the right to convert, at any time, into shares
of common stock of the Company. The Shares shall mandatorily convert into shares
of common stock of the Company upon a closing of a Qualified IPO (as such term
is defined in the Stockholders Agreement).



Commitment Fee:
For Investors committing to invest by 12:00 p.m. New York City time on March 20,
2012, as a fee for this commitment, the Company will issue a total of 518,984
warrants to purchase shares of common stock of the Company, with each such
Investor receiving a pro rata portion of the warrants based on the investment
amount committed by such Investor to the total commitments of all Investors.
Each holder of a warrant will have the right to purchase one share of common
stock of the Company at an exercise price of $3.00 per share and each warrant
will have a 10-year term.



Backstop Fee:
The Backstop Providers will receive at closing, a fee for agreeing to fund any
unfunded amounts of this Offering, payable by the issuance of 518,984 warrants
to purchase shares of common stock of the Company, with each Backstop Provider
receiving a pro rata portion of the warrants based on such Backstop Provider's
existing ownership of common equity of the Company prior to the Offering. Each
holder of a warrant will have the right to purchase one share of common stock of
the Company at an exercise price of $3.00 per share and each warrant will have a
10-year term.



Other Equity Transactions:
The holders of 60% of the Shares shall have the right to cause all holders of
the Shares to convert their Shares into a new series of preferred stock (“New
Preferred”), if the Company completes a transaction for the sale of such new
preferred stock within 90 days of closing the Offering.



Definitive Documentation:
The definitive documentation shall embody the transactions contemplated herein,
including a Stock Purchase Agreement setting forth, among other provisions
customary to transactions of this nature, (i) a covenant by the Company to hold
the stockholders meeting to authorize the issuance of the convertible preferred
stock within 40 days of the initial closing date and (ii) a covenant that the
Company shall cause the Stockholders Agreement to be amended so that all of the
Shares will be subject to, and receive all rights under, the Stockholders
Agreement (including registration rights therein upon conversion), and shall be
reasonably acceptable to all parties and their respective counsel.





[Signature Page to Follow]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has executed this Summary of Terms
and Conditions as of the date set forth above.






 
 
Clearlake Capital Partners II (Master), L.P.
 
 
 
 
By:
Clearlake Capital Partners II GP, L.P.
 
Its:
General Partner
 
 
 
 
By:
Clearlake Capital Partners LLC
 
Its:
General Partner
 
 
 
 
By:
CCG Operations, LLC
 
Its:
Managing Member
 
 
 
 
By:
/s/ José E. Feliciano
 
 
Name: José E. Feliciano
 
 
Title: Partner
 
 
 
 
 
/s/ L. Charles Moncla, Jr.
 
 
L. Charles Moncla, Jr.
 
 
 
 
 
Platinum Energy Solutions, Inc.
 
 
 
 
By:
/s/ Justin Brown
 
 
Name: Justin Brown
 
 
Title: Principal Accounting Officer





